DETAILED ACTION
Response to Amendment
The Amendment filed October 1, 2021 has been entered. Claims 1 – 4 and 7 – 21 are pending in the application with claims 13 – 20 being cancelled and claim 21 being newly added. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Non-Final Action mailed July 9, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 4, 7 – 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0017878 – herein after Kim).
In reference to claim 1, Kim discloses a linear compressor (10, in fig. 3) comprising: 
a cylinder (350) that defines a compression space (P) configured to receive refrigerant; 
a frame (600) that accommodates at least a portion of the cylinder (as seen in fig. 3); and 
a discharge unit (450+500) that defines a discharge space (see ¶52) configured to receive the refrigerant discharged from the compression space, the 
wherein the discharge unit comprises a discharge cover (450) coupled to the frame (600), the discharge cover comprising: 
a cover flange portion (see fig. A below: bottom face) that faces a front surface of the frame (top surface of 600) in an axial direction of the cylinder (vertical direction in A below), and 
a chamber portion (see fig. A below) that extends forward (i.e. extend upwards in fig. A below) from the cover flange portion in a direction away from the front surface of the frame in the axial direction (as seen in fig. A below), 
wherein the cover flange portion (see fig. A below) comprises: 
a flange main body (labelled “fmb” in fig. A below) comprising a main body penetration portion (labelled “mbpp” in fig. A below) that defines a circular opening and a main body extension portion (labelled “mbep” in fig. A below; though it is shown as shaded region on face seen from top “T”, it is rather present in the opposite direction, i.e., on the face seen from bottom “B”) that extends outward of the main body penetration portion in a radial direction of the cylinder, and 
a flange coupling portion (labelled “fcp” in fig. A below) that defines a flange fastening hole (labelled “fhh” in fig. A below) configured to receive a coupling member (“C”) to couple the discharge cover to the frame, and 
a portion of the flange coupling portion (labelled “fcp” in fig. A below) is positioned outward of the flange main body in the radial direction (as seen in fig. A below),
wherein the flange main body comprises: 
a main body contact surface (labelled “mbcs”) that contacts the front surface of the frame (600); and 
a main body connection portion (labelled “mbcp”) that is opposite to the main body contact surface in the axial direction and that is connected to the chamber portion, and 
wherein a distance between the main body contact surface (between bottom end of asserted “mbcs”) and the main body connection portion in the axial direction defines a flange main body thickness (as seen in fig. A: labelled “t1”),
wherein the flange coupling portion comprises: 
a coupling contact surface (labelled “ccs”) that contacts the front surface of the frame; and 
a coupling connection portion (labelled “ccp”) that is opposite to the coupling contact surface in the axial direction and that is connected to the chamber portion, 
wherein a distance between the coupling contact surface and the coupling connection portion in the axial direction defines a flange coupling portion thickness (labelled “t2”), and 
wherein the flange coupling portion thickness is greater than the flange main body thickness (as seen in fig. A below).


    PNG
    media_image1.png
    430
    1016
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    997
    media_image2.png
    Greyscale

Fig. A: Edited figs. 3 and 4 of Kim to show claim interpretation.
In reference to claim 2, Kim discloses the linear compressor, 
wherein the flange main body (labelled “fmb” in fig. A above) has a ring shape having a flange inner diameter (labelled “I.D.”) and a flange outer diameter (labelled “O.D.”; distance in radial direction between two opposite asserted “mbep”), 
wherein the flange inner diameter corresponds to a diameter of the circular opening defined by the main body penetration portion (as seen in fig. A above), and 
wherein the main body extension portion (labelled “mbep” in fig. A above) has a circular outer appearance (circular appearance to some extent can be seen in circumferential direction) that defines the flange outer diameter.
In reference to claim 3, Kim discloses the linear compressor, 
wherein the flange coupling portion (labelled “fcp” in fig. A above) comprises: 
a coupling penetration portion (labelled “cpp” in fig. A above; though it is shown as shaded region on face seen from top “T”, it is rather present in the opposite direction, i.e., on the face seen from bottom “B”) that defines the circular opening together with the main body penetration portion (the asserted “cpp” joins with the asserted “mbpp” in order to define the asserted circular opening); and 
a coupling extension portion (labelled “cep” in fig. A above) that extends outward from the coupling penetration portion in the radial direction and that defines the flange fastening hole, and 
wherein the coupling extension portion extends outward of the main body extension portion in the radial direction.
In reference to claim 4, Kim discloses the linear compressor, wherein a center of the flange fastening hole (labelled “fhh” in fig. A above) is positioned outward of the main body extension portion (labelled “mbep” in fig. A above) in the radial direction.
In reference to claim 7, Kim discloses the linear compressor, wherein the main body contact surface and the coupling contact surface are connected to each other (in circumferential direction) and define one planar surface (flat surface) that extends in the radial direction (in horizontal direction, in view of fig. 3), and wherein the coupling connection portion (“cpp”) and the main body connection portion (“mbcp”) are connected (in circumferential direction) to each other (in a circled region shown in fig. A above) and define a stepped portion (step is “L” shape) disposed between the coupling connection portion and the main body connection portion.
In reference to claim 8, Kim discloses the linear compressor, wherein the cover flange portion comprises a plurality of flange coupling portions (total 4 “fcp” can be seen in fig. A above) that extend outwardly from the main body penetration portion (labelled “mbpp” in fig. A above) in the radial direction.
In reference to claim 9, Kim discloses the linear compressor, wherein (as seen in fig. A above) the plurality of flange coupling portions are spaced apart from one another in a circumferential direction of the discharge cover (450) and define a plurality of flange fastening holes including the flange fastening hole (labelled “ffh” in fig. A above), and wherein the plurality of flange fastening holes are equally spaced apart from one another in the circumferential direction.
In reference to claim 10, Kim discloses the linear compressor, wherein the discharge unit further comprises a discharge plenum (i.e. a discharge valve assembly: 500) disposed inside of the discharge cover (450), and wherein the discharge plenum is configured to be inserted into the discharge cover through the main body penetration portion (as seen in fig. 3).
In reference to claim 21, Kim discloses the linear compressor, wherein the main body contact surface and the coupling contact surface are connected to each other (in circumferential direction) and define a planar surface (flat surface) that extends in the radial direction (in horizontal direction, in view of fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US 6,824,365 – herein after Park).
In reference to claims 11 and 12, Kim does not teach a plurality of discharge spaces.
However, Park teaches a reciprocating compressor (see fig. 14), 
wherein the discharge plenum (111) is coupled (indirectly) to the discharge cover (170) and defines a plurality of discharge spaces together with the discharge cover, wherein the plurality of discharge spaces comprise: a first discharge chamber (in which valve 40 is present) defined inside of the discharge plenum, a second discharge chamber (space between 111 and 300) defined between the discharge cover and the discharge plenum and disposed forward of the first discharge chamber in the axial direction (in vertical direction), and a third discharge chamber (space between 300 and 170) defined between the discharge cover and the discharge plenum and disposed outward of the first discharge chamber and the second discharge chamber in the radial direction, as in claim 11; and
a cover pipe (unlabeled conduit on left hand side in fig. 14) coupled to the discharge cover (170) and configured to communicate with the third discharge chamber (space between 300 and 170), wherein the cover pipe is configured to receive, through the first discharge chamber, the second discharge chamber, and the third discharge chamber, refrigerant discharged from the compression space (capable of claimed feature), as in claim 12.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use a discharge plenum as taught by Park that helps defining plurality of discharge spaces within the discharge cover in the linear compressor of Kim in order to achieve a desired noise attenuation effect, as recognized by Park (col. 4, lines 34-48).

Response to Arguments
The arguments filed October 1, 2021 have been fully considered but they are moot. The amendment (main body contact surface and coupling contact surface contacting “the front surface” of the frame) to independent claim 1 changed the scope of the claim. As a result, a new ground(s) of rejection is made in view of newly found reference of Kim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746